J,Jne l?,   1966


Hon.  Robert S. Calvert                           Opinion    No.   C-711
Comptroller  of Public Accounts
Austin, Texas                                     Re:   Construction   of Section
                                                        14 of Article   V of House
                                                        Bill 12, Acts of the 59th
                                                        Legislature,   Regular Ses-
                                                        sion, relating    to rate
                                                        of transportation    allow-
                                                        ance to State employees
                                                        who travel in a conveyance
                                                        not owned by the employee
                                                        or rented from a public
Dear Mr. Calvert:                                       transportation    company.
               Your request    for   an opinion     reads,    in part,     as follows:
              “Article  6823a. Section 3b provides:
        ‘b.   The rate of per diem and transportation
        allowance and method of computing those rates
        shall be those set forth in General Appropria-
        tion Acta providing for the expenses of the
        State government from year to year.’
              I
                . . . .
                  “Please advlse, If you find that authority
        exists,       what rate of pay should be allowable for:
              “1 . the use of an automobile,  not per-
        sonally owned, or rented from a public. tranpporta-
        t ion company?
             “2.  the use of an airplane,   not personally
        owned or rented.from a public  transportation
        company?”

                  Section 14 of Article V of the current            General Appropria-
tions    Act      provides, in part, as follower

                                     -3430-
Hon. Robert   S. Calvert,   page 2     (C-711)


           "TRANSPORTATION    ALLOWANCE.None of the
     moneys appropriation     by this Act for travel
     expense may be expended to reimburse costs of
     transportation   on official    business except in
     compliance with the following      conditions,
     llm1tations,   an3 rules:
           "a.   The rate of such reimbursement for the
     employee's personally    owned automobile shall be
     eight (8) cents per mile.     No additional  expense
     incidental   to the operation of such automobile
     shall be allowed.     None of the monevs acorouriated
     for travel expense for mileage within t&S&e          of
     Texas for use of ersonally      owned automobiles shall
     be expended unless%5r-li--
                             e s ortest route between ooints
     is used.    This shall also include the use of Farm-to-
     Market roads.
           II
             . . . .
           "The rate of reimbursement to executive heads
     and key officials  for travel in their personally-
     owned airplanes within the boundaries of the State
     of Texas and between points of necessary official
     business shall be sixteen (16) cents per highway
     mile.
            "Reimbursement for out of State transportation
     for the use of
     with per diem s
     cial first    class transportation       from the nearest air-
     port and the per diem required had the employee trav-
     elled by such conveyance.         The determination      of the
     allowances due owners of personally           owned automobiles
     in compliance with this paragraph shall be as follows:
     (1)    Per diem shall be determined by the use of an
     airline   schedule which would have sufficed          for the
     performance of the official         business.     (2)  Expenses
     of transportation      to airfields     from points where air-
     ports are not available       shall be allowed in addition
     to the cost of first      class commercial air transporta-
     tion.    (3)    when additional     passengers are conveyed
     on out-of-state     trips in personally       owned automobiles
     they shall receive      as their expenses per diem based
     on automobile travel time.          (4)    Persons traveling
     to points not served by airlines           shall receive mileage
     and per diem based on actual miles traveled and other
     expenses as authorized elsewhere in this Act for
     out of State travel.'        (Emphasis added)


                              -3431-
Hon. Robert   S. Calvert,   page 3    (C-71,1)


           The pre-existing  law for the above quoted rider in
the Appropriations   Act is the Travel Regulations   Act of 1959, as
amended~, (Article  6823a, Vernon’s Civil Statutes).    Section 6 (c)
of that Act was amended in 1963 so as to provide:
            ‘In determining transportation      reimbursement
     for travel by private conveyance, the Comptroller
     shall base reimbursement on the mileage by shortest
     highway distance between point of origin and the
     destination     via Intermediate points at which of-
     ficial    state business is conducted and other nec-
     essary mileage at points where official         state
     business is conducted.        In determining the amounts
     of reimbursement for transportation        b
     car within the state, the Comptroller 4Z%%putes
     ndistances         in accordance with the latest      official
     state highway map. ” (Rmphasls added)
            An examination of the pre-existing     law authorizing
the rider in question together with Section 14 of Article         V of
the General ,,Atproprlat ions $ct , reveals that the terms “private
conveyance,     personal car,   and “personally    owned automobile”
are terms used Interchangeably     and, therefore,   are, to be con-
strued synonymously In arriving at legislative       intent.
           Subdivision 1 of Article   lo, Vernon’s Civil Statutes,
states that the ordinary significance     should be applied to words,
except words of art or words connected with a particular       trade or
subject matter when they should have the significance      attached to
them by experts in such art or trade with reference      to such sub-
ject matter.   Since the phrase “private conveyance” is not a word
of art, the ordinary significance   must be applied to such phrase.
             In Ripley v. Railway Passengers’ Assurance Company, 83
U.S. 336 (1872), the term “private conveyance” was defined as “a
vehicle belonging to a private individual.”        It is our opinion
that this Is the proper definition      to give to the phrases “private
conveyance, ’ “personal car, ” and “personally     owned automobile” as
used in the Travel Regulation Act of 1959, as amended, and Travel
Regulation riders in the current General Appropriation        Act.   Any
other construction     could; in certain circumstances,   lead to absurd
conclusions.     For example, travel by a State employee in an auto-
mobile, the tit.le of which la in the name of the employee’s spouse.
          You are therefore  advised payment of eight (8) cents
per mile for Use of an automobile owned by a private Individual
is allowed to an employee entitled   to transportation allowance
whether such automobile is owned by the State employee or owned
by some other private individual.

                              -343%
Hon. Robert S. Calvert,     page 4     (C-711)


            We are of the further opinion that the reasoning and
holding to your first     question Is also applicable         to your second
question,   and therefore   executlve,heads      and officials    are en-
titled   to a reimbursement of sixteen      (16)   cents per mile for the
use of an airplane not personally       owned or rented from a public
transportation    company.
                         SUMMARY
            The travel allowance of eight (8) cents per
      mile for use of an automobile is allowed to an em-
      ployee who travels by an automobile owned by a
      private Individual,   whether such automobile is owned
      by the State employee or is owned by some other
      private Individual.    Executive heads and officials
      are entitled   to reimbursement of sixteen cents per
      mile for the use of an airplane not personally
      owned or rented from a public transportation     com-
      PanY.
                                 Very truly      yours,
                                 WAGGONER CARR
                                 Attorney General




JR:sck:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Malcolm Quick
Mark White
Terry Goodman
APPROVEDFOR THE ATTORNEY
                       GENERAL
BY: T. B. Wright




                                 -34X33-